
	
		IB
		Union Calendar No. 60
		112th CONGRESS
		1st Session
		H. R. 1891
		[Report No.
		  112–106]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 13, 2011
			Mr. Hunter (for
			 himself, Mr. Kline, and
			 Mr. McKeon) introduced the following
			 bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		
			June 14, 2011
			Additional sponsors: Mr. Roe
			 of Tennessee, Mr. Bucshon,
			 Mr. Kelly,
			 Mr. Rokita,
			 Mr. DesJarlais,
			 Mr. Poe of Texas, and
			 Mr. Labrador
		
		
			June 14, 2011
			Reported with an amendment, committed to the Committee of
			 the Whole House on the State of the Union, and ordered to be
			 printed
			Strike out all after the enacting clause and insert
			 the part printed in italic
			For text of introduced bill, see copy of bill as
			 introduced on May 13, 2011
		
		
			
		
		A BILL
		To repeal ineffective or unnecessary
		  education programs in order to restore the focus of Federal programs on quality
		  elementary and secondary education programs for disadvantaged
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Setting New Priorities in Education
			 Spending Act.
		2.Elementary and
			 secondary education programs
			(a)RepealsThe
			 following provisions of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6301 et seq.) are repealed:
				(1)Subpart 2 of part B of
			 title I (20 U.S.C. 6371 et seq.; relating to Early Reading First).
				(2)Subpart 3 of part B of
			 title I (20 U.S.C. 6381 et seq.; relating to the William F. Goodling Even Start
			 Family Literacy programs).
				(3)Subpart 4 of part B of title I (20 U.S.C.
			 6383; relating to improving literacy through school libraries).
				(4)Section 1502 (20 U.S.C.
			 6492; relating to demonstrations of innovative practices).
				(5)Section 1504 (20 U.S.C. 6494; relating to
			 the Close Up Fellowship program).
				(6)Part F of title I (20 U.S.C. 6511 et seq.;
			 relating to comprehensive school reform).
				(7)Part H of title I (20
			 U.S.C. 6551 et seq.; relating to school dropout prevention).
				(8)Section 2151(b) (20
			 U.S.C. 6651(b); relating to school leadership).
				(9)Section 2151(c) (20 U.S.C. 6651(c);
			 relating to advanced certification or advanced credentialing).
				(10)Section 2151(d) (20
			 U.S.C. 6651(d); relating to special education teacher training).
				(11)Section 2151(e) (20
			 U.S.C. 6651(e); relating to early childhood educator professional
			 development).
				(12)Section 2151(f) (20
			 U.S.C. 6651(f); relating to teacher mobility).
				(13)Subpart 2 of part C of title II (20 U.S.C.
			 6701 et seq.; relating to the National Writing Project).
				(14)Subpart 4 of part C of
			 title II (20 U.S.C. 6721 et seq.; relating to the teaching of traditional
			 American history).
				(15)Part D of title II (20 U.S.C. 6751 et seq.;
			 relating to enhancing education through technology).
				(16)Part B of title III (20 U.S.C. 6891 et
			 seq.; commonly referred to as the Improving Language Instruction
			 Educational Programs for Academic Achievement Act).
				(17)Section 4003(1) (20
			 U.S.C. 7103(1); relating to subpart 1 of part A of title IV).
				(18)Subpart 1 of part A of title IV (20 U.S.C.
			 7111 et seq.; relating to State grants for safe and drug-free schools and
			 communities).
				(19)Section 4129 (20 U.S.C.
			 7139; relating to grants to reduce alcohol abuse).
				(20)Section 4130 (20 U.S.C. 7140; relating to
			 mentoring programs).
				(21)Subpart 2 of part D of title V (20 U.S.C.
			 7245; relating to elementary and secondary school counseling programs).
				(22)Subpart 3 of part D of
			 title V (20 U.S.C. 7247; relating to partnerships in character
			 education).
				(23)Subpart 4 of part D of title V (20 U.S.C.
			 7249; relating to smaller learning communities).
				(24)Subpart 5 of part D of
			 title V (20 U.S.C. 7251; relating to the Reading is Fundamental—Inexpensive
			 Book Distribution program).
				(25)Subpart 6 of part D of
			 title V (20 U.S.C. 7253 et seq.; relating to gifted and talented
			 students).
				(26)Subpart 7 of part D of
			 title V (20 U.S.C. 7255 et seq.; commonly referred to as the Star
			 Schools Act).
				(27)Subpart 8 of part D of
			 title V (20 U.S.C. 7257 et seq.; relating to the Ready to Teach
			 program).
				(28)Subpart 9 of part D of
			 title V (20 U.S.C. 7259 et seq.; commonly referred to as the Foreign
			 Language Assistance Act of 2001).
				(29)Subpart 10 of part D of title V (20 U.S.C.
			 7261 et seq.; commonly referred to as the Carol M. White Physical
			 Education Program).
				(30)Subpart 11 of part D of
			 title V (20 U.S.C. 7263 et seq.; relating to community technology
			 centers).
				(31)Subpart 12 of part D of
			 title V (20 U.S.C. 7265 et seq.; relating to educational, cultural,
			 apprenticeship, and exchange programs for Alaska Natives, Native Hawaiians, and
			 their historical whaling and trading partners in Massachusetts).
				(32)Subpart 13 of part D of
			 title V (20 U.S.C. 7267 et seq.; commonly referred to as the Excellence
			 in Economic Education Act of 2001).
				(33)Subpart 14 of part D of title V (20 U.S.C.
			 7269 et seq.; relating to grants to improve the mental health of
			 children).
				(34)Subpart 15 of part D of
			 title V (20 U.S.C. 7271; relating to arts in education).
				(35)Subpart 17 of part D of
			 title V (20 U.S.C. 7275; relating to combatting domestic violence).
				(36)Subpart 18 of part D of title V (20 U.S.C.
			 7277 et seq.; relating to healthy, high–performance schools).
				(37)Subpart 20 of part D of title V (20 U.S.C.
			 7281 et seq.; relating to additional assistance for certain local educational
			 agencies impacted by Federal property acquisition).
				(38)Subpart 21 of part D of
			 title V (20 U.S.C. 7283 et seq.; commonly referred to as the Women’s
			 Educational Equity Act of 2001).
				(39)Part B of title VII (20 U.S.C. 7511 et
			 seq.; commonly referred to as the Native Hawaiian Education
			 Act).
				(40)Part C of title VII (20 U.S.C. 7541 et
			 seq.; commonly referred to as the Alaska Native Educational Equity,
			 Support, and Assistance Act).
				(b)Conforming
			 amendments
				(1)Title I
					(A)Section
			 1002Section 1002 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6302) is amended—
						(i)in subsection (b)—
							(I)by striking paragraphs
			 (2) through (4); and
							(II)by striking the
			 following:
								
									(b)Reading First
										(1)Reading
				FirstFor
										,
				and inserting the following:
								
									(b)Reading
				FirstFor
									;
							(ii)in subsection
			 (e)—
							(I)by striking paragraph
			 (2); and
							(II)by striking the
			 following:
								
									(e)Federal
				Activities
										(1)Sections 1501 and
				1502For the purpose of
				carrying out sections 1501 and 1502,
										,
				and inserting the following:
								
									(e)Federal
				ActivitiesFor the purpose of
				carrying out section
				1501,
									;
							(iii)by striking subsection
			 (f);
						(iv)by redesignating
			 subsections (g) through (i) as subsections (f) through (h), respectively;
						(v)by striking subsection
			 (g) (as so redesignated); and
						(vi)by redesignating
			 subsection (h) (as so redesignated) as subsection (g).
						(B)Section
			 1116Section 1116(b)(3)(A)(i) of such Act (20 U.S.C.
			 6316(b)(3)(A)(i)) is amended by striking , and may include and
			 all that follows through part F.
					(C)Section
			 1202Section 1202 of such Act (20 U.S.C. 6362) is amended—
						(i)in subsection (a)(1), by
			 striking section 1002(b)(1) and inserting section
			 1002(b); and
						(ii)in subsection
			 (c)(7)(A)(vii), by striking , including coordination and all
			 that follows through where applicable.
						(D)Section
			 1703Section 1703 of such Act (20 U.S.C. 6533) is amended by
			 striking section 1002(g) and inserting section
			 1002(f).
					(2)Title II
					(A)Section
			 2103Section 2103 of such Act (20 U.S.C. 6603) is amended—
						(i)in subsection (a), by striking
			 subpart 5 and inserting section 2151(a);
			 and
						(ii)in subsection (b), by
			 striking subpart 5 and inserting section
			 2151(a).
						(B)Section
			 2123Section 2123(a)(5)(A) of such Act (20 U.S.C. 6623(a)(5)(A))
			 is amended by striking , and are coordinated and all that
			 follows through part D.
					(3)Title
			 IIISection 3001 of such Act (20 U.S.C. 6801) is amended—
					(A)in subsection (a)—
						(i)in paragraph (1), by
			 striking , except for subpart 4 of part B;
						(ii)by striking paragraph
			 (2); and
						(iii)by striking the
			 following:
							
								(a)Authorization of
				appropriations
									(1)In
				generalSubject
									,
				and inserting the following:
							
								(a)Authorization of
				appropriationsSubject
								;
				
						(B)in subsection (b)—
						(i)in paragraph (1), by
			 striking paragraphs (1) and (2) of;
						(ii)by striking paragraph
			 (2); and
						(iii)by striking the
			 following:
							
								(b)Conditions on
				effectiveness of parts A and B
									(1)Part APart
				A
									, and inserting the
				following:
							
								(b)Conditions on
				effectiveness of part APart
				A
								; and
						(C)by striking subsection
			 (c).
					(4)Title IVSection 4003 of such Act (20 U.S.C. 7103)
			 (as amended by subsection (a)(17)), is further amended by striking
			 appropriated— and all that follows through such
			 and inserting appropriated such.
				(5)Title VISection 6222(a)(3) of such Act (20 U.S.C.
			 7351a(a)(3)) is amended by striking , as described in part D of title
			 II.
				(6)Title IX
					(A)Section
			 9101Section 9101 of such Act (20 U.S.C. 7801) is amended—
						(i)by amending paragraph
			 (13) to read as follows:
							
								(13)Covered
				programThe term
				covered program means each of the programs authorized by—
									(A)part A of title I;
									(B)part C of title I;
									(C)part D of title I;
									(D)part A of title
				II;
									(E)part A of title
				III;
									(F)part A of title
				IV;
									(G)part B of title
				IV;
									(H)part A of title V;
				and
									(I)subpart 2 of part B of
				title VI.
									;
				and
						(ii)by amending paragraph
			 (34)(A)(vii)(I) by striking (except and all that follows through
			 part D of title II).
						(B)Section
			 9501Paragraph (1) of section 9501(b) of such Act (20 U.S.C.
			 7881(b)(1)) is amended to read as follows:
						
							(1)In
				generalThis section applies to programs under—
								(A)subpart 1 of part B of
				title I;
								(B)part C of title I;
								(C)part A of title II, to
				the extent provided in paragraph (3);
								(D)part B of title
				II;
								(E)part A of title
				III;
								(F)part A of title IV;
				and
								(G)part B of title
				IV.
								.
					
	
		June 14, 2011
		Reported with an amendment, committed to the Committee of
		  the Whole House on the State of the Union, and ordered to be
		  printed
	
